Hill, J.
Mrs. Nelle S. LaFitte brought her petition in Fulton County, for temporary and permanent alimony and attorney’s fees against her husband, D. E. LaFitte. Before pleading to the merits the defendant filed his special plea to the jurisdiction, alleging that at the time of the filing and service of the petition upon him he was a resident, not of Fulton County, but of DeKalb County. Upon a hearing the court awarded to the plaintiff $8 per week as temporary alimony and $10 per month for three months as attorney’s fees. “To which order the defendant then and there excepted, and here and now excepts and assigns the same as error, and says that the court erred in granting said temporary alimony and attorney’s fees, and that said order was contrary to law and the evidence.” The court did not expressly pass upon the question of jurisdiction. In the brief for plaintiff in error counsel states: “No question is raised as to the exercise of the court’s discretion based on the evidence as to the cause of the separation; the sole question urged is as to the residence or domicile of the defendant —■the jurisdiction.”
Under the facts of the case it was not erroneous for the court to render judgment in favor of the wife, awarding alimony and attorney’s fees. Temporary alimony is awarded to afford the wife the means of contesting all the issues between herself and her husband in such a case; and the plea to the jurisdiction is one.of the issues involved. Parker v. Parker, 148 Ga. 196 (3) (96 S. E. 211); Waycaster v. Waycaster, 150 Ga. 76 (2) (102 S. E. 353); Legg v. Legg, 150 Ga. 133, 134 (102 S. E. 829); Lee v. Lee, 154 Ga. 820 (115 S. E. 493). The court did not err in allowing temporary alimony and attorney’s fees pending the final determination of the case in term time.

Judgment affirmed.


All the Justices concur.

Bussell, C. J., concurs specially.